Citation Nr: 0911643	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for disability of the 
sciatic nerve, claimed as right leg disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to 
August 2003.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which inter alia, 
denied entitlement to the benefit currently sought on appeal.

During the pendency of this appeal, the Veteran filed a claim 
for service connection for lumbar spine, pelvic and hip 
disabilities.  These matters were denied in a March 2007 
rating action and have not been appealed.  

A hearing was conducted in this matter at the RO before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the file and has been 
reviewed.  


FINDING OF FACT

The Veteran does not currently have a sciatic nerve or right 
leg disability or an undiagnosed disability exhibited to a 
compensable degree.   


CONCLUSION OF LAW

A disability of the sciatic nerve, claimed as right leg 
disability and to include an undiagnosed illness, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007),  requires 
VA  to notify the claimant and his representative, if any, of 
any information and medical and lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) notified the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate his claim.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  

Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  An opinion has been obtained in 
connection with the claim.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issue adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider this claim, based on the evidence of 
record.  

Service Connection

The Veteran contends that he has a right leg disability as a 
result of service.  Specifically, he states that he fell 
during an obstacle course onto his right side.  (See hearing 
transcript, page 2).  In order to establish direct service 
connection, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability.  See 38 U.S.C.A. 
§§ 1110, 1131 & 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

Significantly, competent medical evidence of record in the 
present case does not show that the Veteran has a disability 
of the right leg or sciatic nerve.  At the VA examination 
conducted in May 2004, the Veteran advised he had numbness in 
his right leg that began in-service.  He stated the numbness 
was initially in his right leg, and later developed into his 
back and right buttock.  Examination showed normal power in 
all muscle groups in the upper and lower extremities.  There 
was no involuntary movement, fasciculation or atrophy.  
Straight leg raises and Braggard test was negative for 
radicular pain up to 90 degrees.  The Veteran's sensory 
examination was also normal.  The examiner noted the 
examination was negative for peripheral neuropathy.  
Electrodiagnostic testing also failed to reveal evidence of 
radiculopathy or neuropathy.  

The Veteran's service treatment records have been reviewed, 
which confirms the Veteran's complaints of right leg pain in 
service.  In fact, his records show in May 2003, he reported 
experiencing numbness and pain for approximately three months 
while running.  The examination showed he had good muscle 
strength and peripheral pulses.  The physician's assessment 
was sciatica or radiculopathy, for which he recommended 
conservative treatment.  However, an  EMG was not ordered to 
confirm the physician's assessment.
      
The Board recognizes the Veteran's contentions that he should 
be service connected for a disability of the sciatic nerve, 
claimed as a right leg disability.  As a layperson, however, 
he is only competent to give evidence about what he 
experiences.  He is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) & 
Layno v. Brown, 6 Vet. App. 465 (1994).  

Finally, the Board has considered whether the Veteran has an 
undiagnosed illness exhibited by right leg or sciatic nerve 
symptoms.  Specific to Persian Gulf War service, service 
connection may be granted for objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, to 
include, but not limited to, signs or symptoms involving 
skin; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; or menstrual disorders.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more disabling not later than 
December 31, 2011, and must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b); see 71 Fed. Reg. 75669-75672 (December 18, 
2006).  However, the Veteran does not exhibit signs or 
symptoms to a degree of 10 percent.  On the recent VA 
examination, the peripheral nerves were normal and there was 
no right leg dysfunction exhibited.  Absent a showing of a 
compensable degree of disablement, compensation is not 
warranted.  

In sum, there can be no valid claim in the absence of proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The record here does not contain evidence that 
demonstrates that the Veteran has a disability of the right 
leg or sciatic nerve.  Accordingly, the Board finds that the 
preponderance of the evidence is against the issue of 
entitlement to service connection for a disability of the 
sciatic nerve, claimed a right leg disability.  This claim 
must, therefore, be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to service connection for a disability of the 
sciatic nerve, claimed as right leg disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


